Title: To George Washington from Gustavus Scott, 21 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Washington, 21st February 1797
                        
                        We had the honor of receiving yours of the 17th Inst. by last mail—The ideas
                            expressed in your former Letter were perfectly understood, as you will see, by our answer
                            of yesterday. We wish a Bill to incorporate the Commissioners, may be passed by Congress—It
                            will obviate many inconveniencies & place the property of the United–States in a
                            more eligible situation than heretofore—We had some Idea of applying to Congress on this
                            Subject, in the course of the Session, but the cool reception which the national university
                            met with, discouraged us. We have the honor, &c.
                        
                            G. Scott
                            W. Thornton
                            
                        
                    